DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 depends on a canceled claim 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-11, 14, 16-17, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Modiano et al. (2008/0310674).
Claim 10
 	Modiano et al. (2008/0310674) discloses aligning individual seeds in at least one row (load seeds into seed tray; seed tray has multiple rows; See Fig. 9) at a seed loading assembly (Fig. 2B, Ref. 100); delivering the individual seeds, in the at least one row (seeds delivered to tray from loading), from the seed loading assembly (Fig. 2B, Ref. 100) to a conveyor belt (Fig. 2B, Ref. 200) of a seed transfer station (Fig. 2B, Ref. 10); moving the seeds through a seed imaging system (See Fig. 2B), in the at least one row, using the conveyor belt (Fig. 2B, Ref. 200) of a seed transfer station (Fig. 2B, Ref. 10), wherein a position and/or orientation of each of the seeds is substantially fixed (each seed is positioned in the tray) positioned on the conveyor belt (Fig. 2B, Ref. 200) as the seeds move past a first camera (Fig. 2B, Ref. 300) and a second camera (Fig. 2B Ref. 400) of the seed imaging system (Fig. 2B, Ref. 10); acquiring, using the first camera (Fig. 2B, Ref. 300) mounted relative to the conveyor belt (Fig. 2B, Ref. 200) of the seed transfer station (Fig. 2B, Ref. 10), images of the seeds as the seeds move through the system via the conveyor belt (Fig. 2B, Ref. 200); and acquiring, using the second camera (Fig. 2B, Ref. 400) mounted relative to the conveyor belt (Fig. 2B, Ref. 200) of the seed transfer station (Fig. 2B, Ref. 10), images of the seeds as the seeds move through the system via the conveyor belt (Fig. 2B, Ref. 200), an imaging technology of the second camera (Fig. 2B, Ref. 400) being different from an imaging technology of the first camera (Fig. 2B, Ref. 300; Para. 0087; 0170).

    PNG
    media_image1.png
    319
    471
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    317
    482
    media_image2.png
    Greyscale

Claim 11
 	Modiano et al. (2008/0310674) discloses analyzing the images using a controller (Para. 0035).
Claim 14
 	Modiano et al. (2008/0310674) discloses the imaging technology of the first camera is one of 2D imaging, 3D imaging, X-ray imaging, and hyperspectral imaging; and wherein the imaging technology of the second camera is a different one of 2D imaging, 3D imaging, X-ray imaging, and hyperspectral imaging (Para. 0087; 0096).
Claim 16
 	Modiano et al. (2008/0310674) discloses storing the seeds using a storage assembly (Fig. 4A, Ref. 14).
Claim 17
 	Modiano et al. (2008/0310674) discloses storing the seeds comprising storing the seeds individually in microplates (Fig. 4A, Ref. 14; Para. 0064).
Claim 21
 	Modiano et al. (2008/0310674) discloses a seed loading station (Fig. 2B, Ref. 100) configured to align seeds in at least one row (tray 14 aligns seeds in multiple rows); a seed transfer station (Fig. 2B, Ref. 200) configured to receive the aligned seeds from the seed loading station (Fig. 2B, Ref. 100) and move aligned seeds, in the at least one row, through the system (See Fig. 2B); and an imaging assembly comprising a first camera (Fig. 2B, Ref. 300) configured to acquire images of the seeds as the seeds move through the system based on a first imaging technology (Para. 0087), and a second camera (Fig. 2B, Ref. 400) configured to acquire images of the seeds as the seeds move through the system based on a second imaging technology different from the first imaging technology of the first camera (Fig. 2B, Ref. 300; Para. 0087; 0170).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modiano et al. (2008/0310674) in view of Fujita et al. (2005/0226465).
Claim 12-13
 	Modiano et al. (2008/0310674) substantially teaches the claimed invention except that it does not show an a third camera mounted relative to the seed transfer station and configured to acquire images of the seeds as the seeds move through the system, the third camera having an imaging modality different from the first and second cameras or a fourth camera mounted relative to the seed transfer station and configured to acquire images of the seeds as the seeds move through the system, the fourth camera having an imaging modality different from the first, second, and third cameras. Fujita et al. (2005/0226465) shows that it is known to provide a multiple cameras (Fig. 5, Ref. 54) for imaging seeds with the cameras having different views (See Fig. 5) for a device for inspecting seeds. It would have been obvious to combine the device of Modiano et al. (2008/0310674) with the multiple cameras of Fujita et al. (2005/0226465) before the effective filing date of the claimed invention for the purpose of providing uniform inspection of seeds along an inspection direction, therefore improving the overall quality of the image taken alone the scanning direction.

Claim(s) 15, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modiano et al. (2008/0310674).
Claim 15
 	Modiano et al. (2008/0310674) discloses the claimed invention except for receiving individual ones of the seeds, from the conveyor belt of the seed transfer station, on a scale of a weighing weighting assembly; weighing the individual seeds received on the scale of using the weighing assembly; and then transporting the individual weighed seeds from the scale to a storage assembly. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Modiano et al. (2008/0310674) with the weighing assembly since it was well known in the art that having a weighting assembly allows for determining a size of a seed by the weight and therefore allows the seed to be sorted accordingly. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known. As noted by the court in In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418, 420 (CCPA 1970).
Claim 22
	Modiano et al. (2008/0310674) discloses the claimed invention except for the seed loading station includes at least one vibratory channel configured to arrange the seeds in the at least one row. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Modiano et al. (2008/0310674) with at least one vibratory channel since it was well known in the art that using such a channel helps move items along the channel; therefore reducing jamming of items within the channel. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Allowable Subject Matter
Claims 1, 7-9, 18-20, 23-26 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 1, the prior art fails to disclose or make obvious a tracking sensor configured to register the position and/or orientation of each of the seeds on the conveyor belt; wherein the 2D images, the 3D images, the X-ray images, and the hyperspectral images include images of each of the seeds in the substantially fixed position and/or orientation on the conveyor belt; and a controller configured to: align the 2D images, the 3D images, the X-ray images, and the hyperspectral images acquired for each of the seeds based, at least in part, on the substantially fixed position and/or orientation of each of the seeds registered by the tracking sensor and (ii) analyze the aligned images of the seeds for one or more characteristics, and in combination with the other recited limitations of claim 1. Claims 7-9 are allowed by the virtue of dependency on the allowed claim 1.
	Regarding claim 18, the prior art fails to disclose or make obvious a tracking sensor disposed at the seed loading station, the tracking sensor configured to register a position and/or orientation of each of the seeds delivered to the seed transfer station; wherein the transfer station is configured to substantially fix the position and/or orientation of the seeds in the seed transfer station as the seeds move past at least the first and second cameras, and in combination with the other recited limitations of claim 18. Claims 19-20 are allowed by the virtue of dependency on the allowed claim 18.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        August 22, 2022